BERDON, J.,
dissenting. I would grant certification on the following issues: Did the Appellate Court correctly conclude that the petitioner, acquitted of murder and *968convicted of reckless manslaughter in the first degree, received effective assistance of trial counsel despite trial counsel’s failure to request instructions on other lesser, unintentional homicide offenses that were supported by the evidence before the jury, consistent with the petitioner’s trial testimony, and available under the doctrine of State v. Whistnant, 179 Conn. 576 (1980), and its progeny?
Timothy H. Everett, in support of the petition.
Lawrence J. Tytla, senior assistant state’s attorney, in opposition.
Decided January 22, 1998